Title: Abigail Adams to John Quincy Adams, 9 September 1790
From: Adams, Abigail
To: Adams, John Quincy


my dear son
Newyork Sepbr 9th 1790
yesterday mr Howard arrived here and brought me Letters from your Brother Thomas, and one from you to Charles— I was rejoiced to find that he was on his way here, as the delay had been the source of a good deal of uneasiness. I am fully of your mind with regard to Thomas, and know that if he studies Law it will be a force to his inclinations. the want of capital I Suppose is one great objection to Merchandise, but I think a young man who is dilligent and attentive to Buisness may make his way very [wel]l in a country like this, or suppose your Father was to send him to Holland & place him with the Willinks. I think as far as I can judge, that it would be the best method to promote his interest. you and I know Thomas so well, as to feel satisfied that he would be steady industerous and indefatigable in his persuits, but at the same time you know that advising to a measure against which some objections arise, in case of failure the adviser must bear the blame. I have sometimes found great address necessary to carry a point, and much prudent caution to effect my scheme, yet I am sure your Father would do every thing in his power to promote the interest of his children— that they must labour for themselves is pretty plain, how foolishly so ever the world judge—and one shilling earned by their own industery is worth a pound in the publick Service. it is not grudged you may spend it, or save it without a murmer, but the people who are continually Clamouring may rest satisfied that instead of lower salleries there will be higher, and the further the Southern Gentlemen can get from the North So in proportion will there salleries be increasd, and if they Send an intire New delegation, they will very soon be converted, or what is more likly out voted. at Philadelphia they will have higher Salleries soon, than at N york, and higher still when they go to Potomack I reason from the Nature of things, and from the probable flourishing state of the Country, the burdens of which will be greatly lessned by the funding of the debt, and the measures taken to sink it.
is Sullivan the inve[nome]d Snake that lifts up his head and bites, then squirms about & sneaks into the Grass? I suppose he wants a sop you must expect to feel your share of envy.
Mr Bourn wrote to your Father in favour of mr Woodard as a proper person to employ to purchase publick securities, if any Agents were employd by the commissioners—but the act does not appear to have been attended to, which says they shall be purchased openly and at the market price. the Loan officers of the several states will do the buisness—
adieu yours / affectionatly
A Adams
Thomas is not yet arrived owing I suppose to contrary winds
